Dausman, P. J.
In the year 1905 the appellee, being then aged and a widower, conveyed his farm to his son, the appellant, but reserved to himself “the possession and the rents and profits” during the remainder of his life. For a number of years, the father lived with the son, but eventually trouble arose and the son refused to keep the father longer. The father instituted this action by filing a complaint in two paragraphs. By the first paragraph he sought to recover the rental value, and by the second paragraph the rents and profits, of the farm. The son filed an answer, and also a set-off for board and lodging, care and nursing. The trial resulted in a verdict for the father in the sum of $900, *393and judgment was rendered accordingly. The error assigned is the action of the court in overruling the motion for a new trial. The only specific contentions presented are that the court erred in giving certain instructions, in refusing to give an instruction requested, and that the verdict is not sustained by sufficient evidence.
We have carefully considered the instructions given and the instruction rejected; and we find no reversible error in either respect. We have also considered the evidence and we find that it tends fairly to sustain the verdict.
Judgment affirmed.